Citation Nr: 0821840	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-36 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of L5-S1 with degenerative changes, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

In a September 2006 statement, and during the March 2007 VA 
examination, the veteran claimed entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).  Review of the record reveals that no 
action has been taken on the veteran's September 2006 TDIU 
claim; accordingly, it is referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  The veteran's spondylolisthesis of L5-S1 with 
degenerative changes is characterized by related right lower 
extremity neurological manifestations, but not by 
incapacitating episodes, favorable or unfavorable anklyosis 
of the lumbar or entire spine, or functional loss beyond that 
already contemplated by the currently assigned evaluation.

2.  Based on the result of the March 2007 VA examination, the 
RO assigned a separate evaluation for the right lower 
extremity neurological manifestations of the veteran's 
spondylolisthesis of L5-S1 with degenerative changes in a 
September 2007 rating decision.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
the veteran's spondylolisthesis of L5-S1 with degenerative 
changes are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5243 (2007); Deluca v. Brown, 8 
Vet. App. 202, 206 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation for spondylolisthesis of L5-S1 with degenerative 
changes, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in August 
2002 satisfied the duty to notify provisions; an additional 
letter was sent in September 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating by a letter dated in April 
2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in August 2002 and 
March 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  

Service connection for low back syndrome with 
spondylolisthesis of L5-S1 was granted by an October 1969 
rating decision, and a 10 percent evaluation assigned, 
effective March 8, 1969, the day following the veteran's 
separation from service, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1969).  By a April 1971 rating 
decision, that evaluation was increased to 20 percent, 
effective March 8, 1969, and recharacterized the veteran's 
disability under Diagnostic Code 5293.  The veteran filed a 
claim for increase in October 2001.  A September 2002 rating 
decision continued the 20 percent evaluation, and 
recharacterized the veteran's disability as spondylolisthesis 
of L5-S1 with degenerative changes under Diagnostic Code 
5010-5293 (2002).  Finally, a January 2008 rating decision 
increased the evaluation to 40 percent effective October 23, 
2001, the date of the veteran's claim, under the provisions 
of 38 C.F.R. § 4.71, Diagnostic Code 
5010-5243 (2007).  The hyphenated diagnostic codes used for 
rating the veteran's disability during the current appeal 
period (5010-5293, and later 5010-5243) were intended to show 
that the veteran's intervertebral disc syndrome was caused by 
traumatic arthritis.  38 C.F.R. § 4.27 (2007).

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations, and provided all sets of criteria in 
the November 2003 statement of the case.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, a 40 percent evaluation 
contemplated intervertebral disc syndrome with recurring 
attacks and intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The maximum evaluation, 60 
percent, was warranted when there was pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  In this case, the medical 
evidence does not support the maximum 60 percent evaluation 
during the period in which this rating criteria is 
applicable.  The subjective evidence reflects that the 
veteran reported experiencing low back pain that radiated to 
the right lower extremities, with complaints of neurological 
pain, tingling, and numbness in the right lower extremity.  
However, those assertions are not supported by the objective 
evidence of record.  The record does not show absent ankle 
jerks, absent Achilles reflex, lack of sensation in either 
lower extremity, or muscle spasms.  Moreover, all straight 
leg tests of record during this period were negative 
(normal).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Other potentially applicable spine diagnostic codes for this 
time period have been considered.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  A maximum 50 percent evaluation 
was assigned for unfavorable anklyosis of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  However, at 
the June 2002 VA spine examination, forward flexion of the 
lumbar spine was to 30 degrees, and the remaining evidence 
for this period is devoid of evidence of unfavorable 
anklyosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002).  Additionally, the evidence did not 
demonstrate any fracture of a vertebra or anklyosis of the 
complete spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2002).  Moreover, the Diagnostic Codes which 
contemplate anklyosis of the cervical or dorsal spine, 
limitation of cervical, dorsal, and/or lumbar spine motion, 
sacroiliac injury and weakness, and lumbosacral strain, do 
not provide for an evaluation in excess of 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5287, 5288, 5290, 5291, 
5292, 5294, 5295 (2002).  Accordingly, prior to September 23, 
2002, an initial evaluation in excess of 40 percent for 
spondylolisthesis of L5-S1 with degenerative changes is not 
warranted.

Effective September 23, 2002, the diagnostic code for 
intervertebral disc syndrome was revised to rate the syndrome 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
A 40 percent evaluation contemplated intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
maximum 60 percent evaluation was assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  An incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations meant 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1).  When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were evaluated using criteria for the 
most appropriate orthopedic diagnostic code or codes and 
neurologic disabilities were evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).

While he reported during the August 2002 VA spine examination 
that when his TENS unit failed to relieve his back pain, 
lying in bed with a pillow under his knees would alleviate 
some of the pain, the objective medical evidence of record 
for this period does not demonstrate that the veteran 
experienced any incapacitating episodes requiring bed rest 
prescribed by, and treatment by, a physician for at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Moreover, combining chronic 
orthopedic and neurological manifestations does not provide 
for a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2).  The evidence for this time period does not 
reflect objective neurological manifestations, and an 
evaluation in excess of 40 percent is not warranted for 
orthopedic manifestations because there is no evidence of a 
fractured vertebra, or of anklyosis of the complete or lumbar 
spine, the only Diagnostic Codes which provide for greater 
than a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289 (2003).  

Other potentially applicable spine diagnostic codes for this 
time period have been considered.  Schafrath, 1 Vet. App. at 
595.  The maximum 50 percent evaluation contemplates 
unfavorable anklyosis of the lumbar spine, but none of the 
evidence during this period reflects that evidence of 
unfavorable anklyosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  Additionally, the evidence of record did not 
demonstrate any fracture of a vertebra or anklyosis of the 
complete spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2003).  Moreover, the Diagnostic Codes which 
contemplate anklyosis of the cervical or dorsal spine, 
limitation of cervical, dorsal, and/or lumbar spine motion, 
sacroiliac injury and weakness, and lumbosacral strain, do 
not provide for an evaluation in excess of 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5287, 5288, 5290, 5291, 
5292, 5294, 5295 (2003).  Accordingly, on and after September 
23, 2002, but prior to September 26, 2003, an evaluation 
greater than 40 percent for spondylolisthesis of L5-S1 with 
degenerative changes was not warranted.

On and after September 26, 2003, a 40 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  A maximum 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
physician prescribed bed rest and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Although 
the veteran reported that he spent a lot of time in bed, the 
evidence in this time period did not demonstrate 6 weeks of 
physician prescribed bed rest in the past year.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  Accordingly, on and after 
September 26, 2003, an initial evaluation in excess of 40 
percent for spondylolisthesis of L5-S1 with degenerative 
changes is not warranted.

The potential for a higher evaluation based on an 
alternative, applicable Diagnostic Code effective on and 
after September 26, 2003, has also been considered.  
Schafrath, 1 Vet. App. at 595.  To that end, under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a 50 percent evaluation is assigned for unfavorable 
anklyosis of the entire thoracolumbar spine, and a 100 
percent evaluation is assigned for unfavorable anklyosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula) (2007).  However, the evidence of record for this 
period, to include the July 2004 neurological consultation 
report, an October 2005 chiropractic consultation report, and 
the March 2007 VA examination report, does not show 
unfavorable anklyosis of the thoracolumbar, or entire, spine.  
Id.

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
To that end, in September 2007, the RO awarded a separate 
evaluation for right lower extremity neurological 
manifestations that were related to the veteran's lumbar 
spine disorder.  Thus, no further consideration as to the 
neurological manifestations of the veteran's 
spondylolisthesis of L5-S1 with degenerative changes is 
required.

Consideration has also been given to whether an evaluation 
greater than 40 percent for the veteran's spondylolisthesis 
of L5-S1 with degenerative changes is warranted at any point 
during the appeal period under the Diagnostic Codes which 
contemplate degenerative arthritis of the spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5242 (2007).  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion at any time during the relevant time period.  38 
C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
evaluation greater than 40 percent is not warranted for a 
spondylolisthesis of L5-S1 with degenerative changes on this 
basis.

The record has also been reviewed to determine the existence 
of and extent of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  38 C.F.R. §§ 4.40, 
4.45 (2007); see also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  During the August 2002 VA examination, the veteran 
reported that he was unable to walk, sit, or stand for 
extensive periods due to his pain, but the examiner noted 
good strength in lower extremities, and that the veteran was 
able to walk on his heels and toes.  Moreover, during the 
March 2007 VA examination, the veteran stated that he was 
able to walk a mile as long as he did so slowly.  The March 
2007 VA examination report also indicated that the veteran 
had pain on motion, and that he experienced pain on extension 
during range of motion testing, but there was no evidence 
that the veteran's range of motion was additionally limited 
by that pain.  Moreover, while recognizing the veteran's pain 
on motion, and his subjective reports of pain and 
fatigability after walking, standing, or lifting, he noted 
that the veteran experienced no muscle weakness, and there 
was no assessment of incoordination.  In summary, there were 
subjective complaints of severe pain that caused functional 
loss, but the objective evidence of record demonstrated good 
strength, and no additional loss of range of motion upon use.  
Although, as noted most comprehensively during the March 2007 
VA examination, the veteran's spondylolisthesis of L5-S1 with 
degenerative changes causes some functional impairment, the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 40 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.  
Accordingly, an evaluation greater than 40 percent for 
spondylolisthesis of L5-S1 with degenerative changes is not 
warranted on this basis.

The Board has also considered, throughout the pertinent time 
period, whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b) (1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of the service-connected 
spondylolisthesis of L5-S1 with degenerative changes but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, there is no evidence of an 
exceptional disability picture.  The evidence of record does 
not show that the veteran ever underwent surgery or was 
hospitalized for his spondylolisthesis of L5-S1 with 
degenerative changes.  Moreover, there is no evidence that 
the veteran could not complete his activities of daily living 
(ADLs); during the August 2002 VA examination, the veteran 
reported that he had no trouble performing ADLs.  
Additionally, the evidence does not show loss of or extensive 
interference with employment not already contemplated in the 
currently assigned evaluation.  During the veteran's August 
2002 VA examination, he reported that he missed several days 
of work per year due to his back pain; in February 2003, a 
special chiropractic desk chair was prescribed.  
Significantly, the veteran reported during his March 2007 VA 
examination that he stopped working in February 2006, after 
he began to miss increasing amounts of work in the last years 
of his career due to multiple doctors' appointments.  
However, this evidence does not reflect that unusual 
disability picture to the extent that the veteran was unable 
to work due to his spondylolisthesis of L5-S1 with 
degenerative changes; it only suggests that he was treated 
more frequently for it, and the currently assigned evaluation 
already contemplates interference with employment.  
Accordingly, in the absence of any additional factors, the 
RO's failure to refer this issue for consideration of an 
extraschedular rating did not prejudice the veteran.  

Upon review, there is no evidence of record that supports a 
rating in excess of 40 percent for spondylolisthesis of L5-S1 
with degenerative changes at any time during the period 
pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); see also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  For that reason, an increased 
evaluation for spondylolisthesis of L5-S1 with degenerative 
changes is not warranted.

Because the evidence of record does not show that the 
manifestations of the veteran's spondylolisthesis of L5-S1 
with degenerative changes are so severe as to satisfy the 
criteria for a higher rating, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation greater than 40 percent for the veteran's 
spondylolisthesis of L5-S1 with degenerative changes is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


